Wade, J.
1. It is immaterial whether, in overruling the ground of the motion for a new trial relating to alleged newly discovered evidence, the trial judge based his ruling upon his estimate as to the credibility and value of that evidence in the light of a counter-showing by the State, since the evidence was merely impeaching in character, and it is a well-settled rule that newly discovered evidence tending merely to impeach a witness for the State is not a sufficient cause for the grant of a new trial.
2. The evidence authorized the verdict, and the trial judge did not err in overruling the motion for a new trial.

Judgment affirmed.


Russell, O. J., absent.